In an action to recover damages for breach of contract, the defendant appeals from an order of the Supreme Court, Westchester County (Gurahian, J.), entered October 30, 1990, which granted the plaintiff’s motion for an order of attachment.
Ordered that the order is affirmed, with costs.
Contrary to the appellant’s sole contention on appeal, he was not entitled to vacatur of the order of attachment merely because it was rendered more than 20 days after submission of the motion therefor (see, Kaminsky v Abrams, 51 Misc 2d 5, 8). Thompson, J. P., Balletta, Rosenblatt and Eiber, JJ., concur.